Citation Nr: 9932537	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  95-06 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from February 1971 
to February 1972.  

Service connection was denied for PTSD by an April 1992 
rating decision and that decision was not appealed by the 
appellant.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a July 1993 rating decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO), and it was remanded on three occasions: 
in February 1996 for additional development; in October 1997 
for the purpose of scheduling the appellant for a Travel 
Board hearing; and in June 1998, again for the purpose of 
scheduling the appellant for a Travel Board hearing.  


FINDINGS OF FACT

1.  Service connection was denied for PTSD by an April 1992 
rating decision which became final when it was not appealed 
by the appellant after he received notification thereof in 
April 1992.  

2.  The appellant has submitted significant evidence that 
must be considered in order to fairly decide the merits of 
his claim for service connection for PTSD.  

3.  The appellant has been diagnosed with PTSD, which at 
least one medical professional has attributed to events 
related by the appellant as taking place in Vietnam during 
the Vietnam War.  


CONCLUSIONS OF LAW

1.  The evidence received by VA since an April 1992 rating 
decision is new and material, and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 1110, 1154, 5107, 5108, 7105(c) (West 1991); 38 C.F.R. 
§§3.104(a),  3.156(a), 20.302(a) (1999).  

2.  The appellant has submitted a well-grounded claim for 
PTSD.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. 
§§ 3.303(d), 3.304(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he has PTSD that developed as a 
result of traumatic events to which he was exposed while 
serving in Vietnam during the Vietnam War.  At an August 1994 
Regional Office hearing, he testified that shortly before he 
left Vietnam, he experienced a stressful event when his unit 
came under rocket attack at Binh Thuy, during which a friend, 
with the last name of "Seal," was killed.  

The appellant's claim for service connection for PTSD was 
previously denied by an April 1992 rating decision that 
became final when he did not file a timely appeal of the 
decision after receiving notification thereof in April 1992.  
Except as otherwise provided, when a claim becomes final 
after an unappealed rating decision, the claim may not be 
thereafter reopened.  Should new and material evidence be 
presented or secured with respect to a claim that has been 
disallowed, the claim shall be reopened and reviewed as to 
all of the evidence of record.  38 U.S.C.A. §§ 5108, 7105(c); 
38 C.F.R. §§ 3.104(a), 20.302(a).  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the Board has 
determined that the last final denial of a claim of 
entitlement to service connection for PTSD was by the April 
1992 rating decision.  

In Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) 
(en banc), the United States Court of Appeals for Veterans 
Claims (Court) held that the two-step process set out in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims 
became a three-step process under the holding by United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998):  
the Secretary must first determine whether new and material 
evidence has been presented, which under 38 C.F.R. § 3.156(a) 
means evidence not previously submitted to agency decision 
makers which satisfies the following requirements: it bears 
directly and substantially upon the specific matter under 
consideration; it is neither cumulative nor redundant; and, 
by itself or in connection with evidence previously 
assembled, it is so significant that it must be considered in 
order to fairly decide the merits of the claim; second, if 
new and material evidence has been presented, immediately 
upon reopening the Secretary must determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary must reopen the claim and "evaluate the merits of 
the veteran's claim in light of all the evidence, both old 
and new" after ensuring the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.  Winters v. West, No. 97-2180 
(U.S. Vet. App. Feb. 17, 1999) (en banc).  If new and 
material evidence has not been submitted, the Board does not 
need to address the merits of the claim.  Sanchez v. 
Derwinski, 2 Vet. App. 330 (1992).  For the limited purpose 
of determining whether to reopen a claim, the Board must 
accept the new evidence as credible and entitled to full 
weight.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
military service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for posttraumatic stress disorder requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed 
inservice stressor.  Additionally, it the claimed stressor is 
related to the claimant having been a prisoner of war, 
prisoner-of-war experience that satisfies the requirements of 
38 C.F.R. § 3.1(y) will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  

The evidence before the RO at the time of its April 1992 
rating decision included the appellant's service medical 
records, which did not show any treatment or finding of PTSD, 
and a January 1992 VA psychiatric examination report, in 
which the examiner indicated that the appellant had some 
symptoms suggestive of PTSD but that no diagnosis of PTSD was 
warranted.  The April 1992 rating decision denied service 
connection for PTSD because it determined that the evidence 
did not show the appellant had been diagnosed with PTSD.  

The evidence received since the April 1992 rating decision 
includes the following: a report of a February 1992 private 
psychological examination that included a diagnosis of PTSD 
with psychotic features, provisional; medical records from 
two doctors at Timber Hills Mental Health Services, dated in 
May and June 1992, which indicated that the appellant had 
PTSD; VA outpatient records, dated in August and October 
1993, that noted diagnoses of PTSD; a report of private 
hospitalization in a chemical dependency program in May 1994, 
which listed a diagnosis of history of PTSD and noted that 
the appellant gave a history of weekly attendance for about a 
year at a VA PTSD clinic; a transcript of testimony provided 
by the appellant at an August 1994 RO hearing; a report of an 
October 1994 VA psychiatric examination that diagnosed 
alcohol dependence, cocaine dependence, and subclinical 
symptoms of PTSD; reports of VA hospitalization from March to 
April 1996, in July 1996, and in October 1996, which 
diagnosed PTSD; and a February 1997 statement from the U.S. 
Army and Joint Services Environmental Support Group (ESG), 
now the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR).  

Because the evidence presented since the April 1992 rating 
decision is new, in that it includes diagnoses of PTSD, is 
material, in that at least one physician appears to link the 
PTSD to traumatic events which the appellant described to him 
as having happened in Vietnam, and is significant, such that 
it must be considered in order to fairly decide the merits of 
the appellant's current claim, the Board reopens the claim 
for service connection for PTSD on the basis that the 
appellant has submitted new and material evidence.  
38 U.S.C.A. §§ 5107, 5108, 7105(c); 38 C.F.R. § 3.156.  

As a result of reopening the appellant's claim of entitlement 
to service connection for PTSD, the Board must review the 
claim as to the second element of Winters, which is whether 
the claim is well grounded.  Under the provisions of 38 
U.S.C.A. § 5107(a), a person who submits a claim to the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  A well-grounded claim is one that is 
plausible; that is, it is meritorious on its own or capable 
of substantiation.  King v. Brown, 5 Vet. App. 19 (1993).  If 
the claimant meets this burden, VA is obligated to assist in 
developing the facts pertinent to his claim.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  Because the medical evidence contains 
diagnoses of PTSD and a medical professional appears to have 
related the disorder to events the appellant claims happened 
during his military service, the Board finds that the 
appellant's claim is plausible and, thus, well-grounded.  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim have been properly developed.  There is 
no indication of any additional pertinent records that have 
not been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  

However, for the reason set forth below in the remand which 
follows this decision, the Board believes the appellant would 
be prejudiced by our deciding the claim on the merits at this 
time.  Bernard v. Brown, 4 Vet. App. 384 (1993).



ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for PTSD.  

The appellant has submitted a well-grounded claim for service 
connection for PTSD.  


REMAND

In its February 1997 response to the RO's inquiry for 
information regarding the appellant's claimed stressors, ESG 
noted that Morning Reports for the appellant's unit, the 
510th Engineers Company, which, if existent, would be located 
at the National Personnel Records Center in St. Louis, MO., 
might yield information pertaining to the appellant's claim.  
Review of the record does not show that those records have 
been requested, and the appellant's representative noted in 
an August 1997 statement that such development had not been 
accomplished.  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  Therefore, in order to obtain 
additional medical evidence and to insure that the appellant 
receives his procedural due process rights and fair process 
rights, the Board finds that the claim must be remanded for 
the following action:  

The RO should obtain the Morning Reports 
pertaining to the appellant's unit in Vietnam, 
the 510th Engineers Company, for the period 
from March to May 1972.  Those records can be 
ordered from the Director, National Personnel 
Records Center (NPRC), ATTN: NCPMR-0, 9700 Page 
Avenue, St. Louis, MO., 63132.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition evidence and 
to ensure that the appellant receives his due process and 
fair process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claim.  No additional action is required by the appellant 
until he receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals







